DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 14 November 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2, as renumbered, are depending and examined.

Disposition of the Claims
Applicant provides a claim 1 on page 10, of the specification (see specification objection below), and a second claim 1 beginning on a separate page (page 2).  The claims are substantially different in language.  To expedite prosecution, claim 1, beginning on separate page 2 of the specification, is renumbered claim 2, and claim 1 on page 10 of the disclosure remains as claim 1.

Drawings
Applicant’s replacement drawings dated 08 December 2020, are entered.

Specification
The disclosure is objected to because of the following informalities: 
the “brief description of the drawings” includes reference characters and language that is beyond the scope of a description of the view of the drawing.  See MPEP 608.01(f).
The specification has a claim at the end of the written description (see page 10).  This is improper as claims are to begin on a separate sheet.  See 608.01(i). 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2, as renumbered, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n) for proper claim construction.  Some of the more noticeable issues include each claim must be in one sentence only.  Further, when presenting a limitation (e.g., widget) it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  Further, claim limitations should be referenced the same throughout the claim language (e.g., a limitation directed to a “pipe” should be referenced as “pipe" throughout the claim for consistency and not be changed or have added language such as “hollow pipe” or “tubular pipe”.)  
Below is a link from www.uspto.gov to a claim drafting workshop for applicant’s review.  Applicant is encouraged to review the material in the link along with the prior art cited for examples of properly constructed claims.

Claim drafting workshop link:
https://www.uspto.gov/sites/default/files/documents/February%20Info%20Chat%20-%20Claim%20Drafting.pdf

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.

Claim 1: A liquid container of varying size (the claim lacks a transition phrase, e.g., “comprising”; see MPEP 2111.03, so the scope of the claim cannot be determined), particularly a paint can (“particularly…” is in indefinite as it is unclear if this limitation is intended to be part of the claim), differentiated only by a plug type lid-receiving groove (indefinite as to the metes and bounds of what constitutes a “plug type” and how that relates to a lid-receiving groove) or grooves wherein one or more through hole penetrations are prefabricated into said groove or grooves to mitigate the accumulation of liquid in the lid-receiving groove or grooves of the liquid container, further comprised of a tubular wall, a closed bottom, and an open top, the groove (indefinite as “groove or grooves” is initially claimed, however only a single groove is now claimed) typically located between (“typically” is indefinite as the scope of this limitation cannot be determined based on the language provided) an inner lip and an outer lip of the top of the liquid container and having a first wall depending from the inner lip, a second wall, and a groove width, and wherein a shoulder is located between a third wall depending from the outer lip and the second wall, the through hole penetrations having a dimension dependent on the dimensions of the lid-receiving groove or grooves and sufficient to allow the continuous flow of excess liquid that gathers in the groove or grooves back into the liquid container. 

Claim 2 (renumbered): (the claim is indefinite as lacking a preamble and transition phrase as provided in claim 1; further the claim appears to be written in independent form, however, the language in the body of the claim appears to be dependent language; as a result, the scope of the claim cannot be determined) One or more through penetrations ("holes") of varying dimensions (indefinite as to the metes and bounds of “varying” dimensions and as to whether this applies to a single embodiment or dependent on the dimensions of the plug type lid) prefabricated into the plug type lid-receiving groove(s) in the rim of a liquid-storing container to mitigate accumulation of excess liquid therein and the flow of said excess liquid to the exterior wall of the container and the surrounding workspace.  (claims are to be in one sentence only) Said liquid-storing container being fabricated from metal, plastic or other materials (indefinite as to the metes and bounds of what constitutes “other materials”) and being of various sizes, having a tubular wall, a closed bottom, and an open top, with one or more grooves located between an inner lip and an outer lip of the top of the container to receive the corresponding shape of a plug type lid to create a tight seal in order to contain and protect the liquid contents of the container.  The language of this claim is generally unclear.  If the claim is independent, then many of the limitations (e.g., “the plug type lid-receiving groove(s)”) lack antecedent basis.  The examiner cannot properly examine the claim under this heading as no preamble or transition phrase is provided to determine if this is an independent of dependent claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (U.S. Patent 5,967,363).

Below is a substantial reproduction of applicant’s claims with the examiner’s comments in bold italics.  The claims are interpreted as best understood.

Claim 1: Allen discloses a liquid container of varying size, particularly a paint can (as shown it is a paint can), differentiated only by a plug type lid-receiving groove (Fig. 7: 18) or grooves wherein one or more through hole penetrations (24) are prefabricated (this is considered product-by-process and, in this instance, only the final product, the holes, are given patentable weight) into said groove or grooves to mitigate the accumulation of liquid in the lid-receiving groove or grooves of the liquid container (as would be the result), further comprised of a tubular wall, a closed bottom, and an open top (as exemplified in Fig. 1), the groove typically located between an inner lip (“A” from attached Fig. 7 from Allen, below) and an outer lip (“B” below) of the top of the liquid container and having a first wall (“C” below) depending from the inner lip, a second wall (“D” below), and a groove width (as shown), and wherein a shoulder (“E” below) is located between a third wall (“F”) depending from the outer lip and the second wall, the through hole penetrations having a dimension dependent on the dimensions of the lid-receiving groove or grooves and sufficient to allow the continuous flow of excess liquid that gathers in the groove or grooves back into the liquid container (as disclosed, these are paint drain apertures which by definition permit the paint to train back into the container). 
[AltContent: textbox (E)]
[AltContent: textbox (F)][AltContent: arrow][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    315
    417
    media_image1.png
    Greyscale

Figure 7 from Allen


Claim 2 (renumbered): Allen discloses One or more through penetrations ("holes") of varying dimensions (as shown and best understood the dimensions would vary based on the size of the can) prefabricated into the plug type lid-receiving groove(s) in the rim of a liquid-storing container to mitigate accumulation of excess liquid therein (as disclosed) and the flow of said excess liquid to the exterior wall of the container and the surrounding workspace.  Said liquid-storing container being fabricated from metal, plastic or other materials (Col. 4, line 65 notes the can may be made of metal) and being of various sizes (as best understood cans can be various sizes), having a tubular wall, a closed bottom, and an open top (as exemplified in Fig. 1), with one or more grooves located between an inner lip and an outer lip of the top of the container to receive the corresponding shape of a plug type lid to create a tight seal in order to contain and protect the liquid contents of the container (as shown generally in Fig. 7).  

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Werner (U.S. Publication 2019/0210766), Smith (U.S. Publication 2019/0126668), Mortensen (U.S. Publication 2017/0305617), Hutt (U.S. Publication 2015/0102034), Eberhardt (U.S. Publication 2015/0001252), Murrin (U.S. Patent 4,928,846), Donoghue (U.S. Patent 2,885,108), Jungerheld (U.S. Patent 1,764,684) and Kircher (U.S. Patent 1,696,240).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649